Case 2:19-cv-10302-BAF-RSW ECF No. 28 filed 05/18/20                  PageID.833      Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MARK KOKOSZKI, individually and
on behalf of others similarly situated,

       Plaintiff,                                           Civil Action No. 19-CV-10302

vs.                                                         HON. BERNARD A. FRIEDMAN

PLAYBOY ENTERPRISES, INC.,

      Defendant.
________________________________/

               OPINION AND ORDER DENYING DEFENDANT’S
          MOTION FOR LEAVE TO FILE A THIRD-PARTY COMPLAINT

               This matter is presently before the Court on defendant’s motion for leave to file

a third-party complaint [docket entry 25]. Plaintiff has filed a response in opposition, and

defendant has replied. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion

without a hearing. For the reasons stated below, the Court shall deny the motion.

               This is a class action in which plaintiff alleges that defendant violated his rights

under the Preservation of Personal Privacy Act, Mich. Comp. Laws § 445.1712, by “disclos[ing]

personal information about [his] Playboy magazine subscription to data aggregators, data

appenders, data cooperatives, and list brokers, among others, which in turn disclosed his

information to aggressive advertisers, political organizations, and non-profit companies. As a

result, [plaintiff] has received a barrage of unwanted junk mail.” Compl. ¶ 1.

               Defendant answered the complaint on April 1, 2019. Over the next several

months, with the assistance of an experienced mediator, the parties engaged in extensive

settlement negotiations, and in January 2020 they entered into a settlement agreement. On

February 7, 2020, the Court granted plaintiff’s unopposed motion to approve the settlement
Case 2:19-cv-10302-BAF-RSW ECF No. 28 filed 05/18/20                    PageID.834       Page 2 of 5



preliminarily, certify the settlement class, appoint a class representative and class counsel, and

approve a notice plan. On March 16, the Court scheduled a hearing for final approval of the

settlement for June 10.1 Plaintiff’s motion for attorney fees will be heard that day as well.

               Defendant filed the instant motion on April 21, 2020. It seeks leave to file a third-

party complaint against two entities, PubWorx Services LLC (“PubWorx”) and Specialists

Marketing Services Inc. (“SMS”), which, defendant alleges, “are contractually obligated to

indemnify Playboy for all losses Playboy incurred as a result of the breaches of Third Party

Defendants’ duties under their respective contracts.” Proposed Third-Party Compl. ¶ 4.

Plaintiff opposes the motion.

               Defendant’s motion is governed by Fed. R. Civ. P. 14(a)(1), which states that a

defendant “may, as third-party plaintiff, serve a summons and complaint on a nonparty who is

or may be liable to it for all or part of the claim against it. But the third-party plaintiff must, by

motion, obtain the court’s leave if it files the third-party complaint more than 14 days after

serving its original answer.” As this Court has stated,

               [t]hird-party pleading “is appropriate only where the third-party
               defendant’s liability to the third-party plaintiff is dependent on the
               outcome of the main claim.” Am. Zurich Ins. Co. v. Cooper Tire &
               Rubber Co., 512 F.3d 800, 806 (6th Cir. 2008). “Whether to permit
               impleader is within the district court’s discretion.” Aetna Cas. &
               Sur. Co. v. Dow Chem. Co., 933 F. Supp 675, 687 (E.D. Mich.
               1996). The rule “encourages efficiency by permitting related
               claims to be tried in one action,” and therefore should be liberally
               construed. Id. In making its decision, the Court must consider
               “competing interests, such as the need to avoid duplicative


       1
          The final approval hearing had been set for May 13, but on March 13 the parties
jointly requested that this hearing date be postponed “due to a delay in procuring the putative
class list from Playboy’s third party list management service.” Joint Mot. to Extend Dates at
1.

                                                  2
Case 2:19-cv-10302-BAF-RSW ECF No. 28 filed 05/18/20                PageID.835       Page 3 of 5



              litigation versus ensuring that the parties already before the Court
              receive reasonably expeditious adjudication.” S. Macomb Disposal
              Auth. v. Model Dev., LLC, No. 11-cv-12715, 2013 WL 607840, at
              *4 (E.D. Mich. Feb. 19, 2013).

CSX Transp., Inc. v. Fiber Techs. Networks, No. 2:15-CV-10976, 2015 WL 13039535, at *1

(E.D. Mich. July 1, 2015). In deciding such a motion, “timeliness is an important factor.” S.

Macomb Disposal Auth., 2013 WL 607840, at *4. Indeed, the Sixth Circuit has stated that “the

timeliness of the motion is an urgent factor governing the exercise of such discretion.” Gen.

Elec. Co. v. Irvin, 274 F.2d 175, 178 (6th Cir. 1960). See also C. Wright & A. Miller, Federal

Practice and Procedure § 1443 (3d ed.) (“an unreasonable delay by defendant in seeking

impleader, which causes substantial prejudice to plaintiff’s ability to maintain the action, may

constitute an appropriate ground for denial of impleader”).

              In the present case, defendant’s motion is grossly untimely. As noted, defendant

answered the complaint on April 1, 2019. Defendant did not file the instant motion until a little

more than one year later (after the case was preliminarily settled and final approval of the

settlement was imminent), although it was aware of its indemnification claims against PubWorx

and SMS at the time it answered the complaint or very shortly thereafter.2 Not only is

defendant’s motion unreasonably untimely on its face, but it also comes many months after the

June 28, 2019, deadline set by the Court’s June 3, 2019, scheduling order for the amendment of

pleadings. That deadline, like all others in the scheduling order, “may be modified only for

good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Defendant has not



       2
         Attached to defendant’s motion as Exhibits 4 and 5 are copies of letters defendants
sent, respectively, to PubWorx’s predecessor on April 3, 2019, and to SMS on June 18, 2019,
demanding indemnification.

                                               3
Case 2:19-cv-10302-BAF-RSW ECF No. 28 filed 05/18/20                PageID.836      Page 4 of 5



requested modification of the scheduling order, it has not shown good cause to modify it by

pushing back the deadline for amending the pleadings by ten months, and the Court has not

consented and does not consent to such a modification.

              Further, the parties agreed, and on February 7, 2020, the Court ordered, as part

of the preliminary settlement in this matter that “[a]ll further proceedings in the Action are

ordered stayed until Final Judgment or termination of the Settlement Agreement, whichever

occurs earlier, except for those matters necessary to obtain and/or effectuate final approval of

the Settlement Agreement.” Order Granting Prelim. Approval of Class Action Settlement

Agreement ¶ 23 (emphasis added). The filing of the instant motion violates the Court’s stay

order.

              Defendant attempts to justify the extreme tardiness of this motion on the grounds

that it has been negotiating with PubWorx and SMS, beginning in April 2019, in an attempt to

persuade them to indemnify defendant. Defendant states that “[f]or months, Playboy has been

attempting to recover all or part of its anticipated settlement costs from its indemnitors. After

multiple rounds of demand letters, phone conferences, and requests to mediate their dispute, it

has become clear that these third parties will not budge.” Def.’s Mot. at 2. Defendant also

argues that it would be more efficient to resolve its indemnification claims in the instant case

rather than litigating these claims separately.3 That may be true, but it does not explain why

defendant did not move promptly to implead these potentially liable third parties. While

defendant was negotiating with them, month by month this case was proceeding towards


         3
         Defendant also argues that it needs indemnification from PubWorx and SMS in
order to fund the settlement. Assuming this is true, it does not explain defendant’s delay in
seeking to bring them into this case.

                                               4
Case 2:19-cv-10302-BAF-RSW ECF No. 28 filed 05/18/20                 PageID.837        Page 5 of 5



settlement. At this late date, when the case has been preliminarily settled and the final approval

hearing is less than one month away, it would not be fair to plaintiff or the class he represents

to further delay final resolution or indeed risk derailing the settlement agreement, as the

proposed third-party defendants, according to defendant, intend to challenge the settlement’s

reasonableness. Defendant, on the other hand, will suffer no prejudice if its motion is denied

because it may pursue its indemnification claims in a separate lawsuit. Accordingly,



               IT IS ORDERED that defendant’s motion for leave to file a third-party complaint

is denied.



                                                 s/Bernard A. Friedman
                                                 Bernard A. Friedman
                                                 Senior United States District Judge
Dated: May 18, 2020
       Detroit, Michigan




                                                5
